        Case 2:16-cr-00021-DLC Document 113 Filed 04/23/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

 UNITED STATES OF AMERICA,                              CR 16–21–BU–DLC

                       Plaintiff,

 vs.                                                           ORDER

 JESSE WALTER CAMPBELL,

                        Defendant.

       Before the Court is Defendant Jesse Walter Campbell’s Unopposed Motion

for Early Termination of Probation. (Doc. 111.) In addition to the Government’s

lack of opposition to the motion, Campbell indicates that his supervising Probation

Officer likewise raises no objection to early termination. (Doc. 112 at 4.)

       A court may terminate a term of probation at any time “after the expiration

of one year of probation in the case of a felony, if it is satisfied that such action is

warranted by the conduct of the defendant and the interest of justice.” 18 U.S.C.

§ 3564(c); see also Fed. R. Crim. P. 32.1(c) (stating that no hearing is required to

modify a term of probation where the relief is favorable to the defendant and the

government does not object). To the extent they are applicable, a court should

consider the factors outlined by 18 U.S.C. § 3553(a) to determine whether early

termination is appropriate.
        Case 2:16-cr-00021-DLC Document 113 Filed 04/23/20 Page 2 of 3



      Here, the Court is satisfied that early termination is warranted by Campbell’s

conduct on probation and the interest of justice. On October 19, 2017, the Court

imposed a three-year term of probation for Campbell’s maintenance of a drug

involved premises, in violation of 21 U.S.C. § 856(a)(1)—a felony. (Doc. 88.)

Campbell is about five months shy of completing the entirety of his probationary

term. Looking to the characteristics of the defendant, 18 U.S.C. § 3553(a)(1), it

appears that Campbell has performed well as a probation supervisee. He has never

been revoked, and he satisfactorily completed substance abuse counseling when his

conditions were revised to require it. (Doc. 112 at 4.) Furthermore, random urine

and blood analyses have never revealed that Campbell’s sobriety has slipped;

accordingly, the condition requiring random monitoring was terminated more than

a year ago. (Id.)

      His success personally is reflected in his professional endeavors. Campbell

owns his own business where he employs two people. (Id.) This success in

business has allowed him to satisfy his financial obligations. (Id.)

      There is no indication that leaving Campbell’s term of probation intact

would protect the public from further crimes. 18 U.S.C. §3553(a)(2)(C). He has

completed his 300 hours of community service and has broken no laws since his

sentence was imposed. (Doc. 112 at 4.) Campbell represents that he remains

active in his community and with his family. (Id.)

                                        -2-
       Case 2:16-cr-00021-DLC Document 113 Filed 04/23/20 Page 3 of 3



      Accordingly, considering the factors set forth in § 3553(a) and in view of

Campbell’s successful completion of nearly the entirety of his three-year term of

probation, IT IS ORDERED that:

      (1) The motion (Doc. 111) IS GRANTED pursuant to 18 U.S.C. §3564(c)

and Fed. R. Crim. P. 32.1(c);

      (2) Defendant Jesse Walter Campbell’s term of probation is

TERMINATED EARLY, effective immediately; and

      (3) The Clerk of Court shall notify the United States Probation Office of the

making of this Order.

      DATED this 23rd day of April, 2020.




                                       -3-
